                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-885 PA (SHKx)                                          Date    June 15, 2021
 Title             Gabriela Royo v. Berry Global, Inc. et al



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - ORDER TO SHOW CAUSE

         Local Rule 83-1.3 provides that it “shall be the responsibility of the parties to promptly file a
Notice of Related Cases whenever two of more civil cases filed in this District: (a) arise from the same
or a closely related transaction, happening, or event; (b) call for determination of the same or
substantially related or similar questions of law and fact; or (c) for other reasons would entail substantial
duplication of labor if heard by different judges.” Local Rule 83-1.3 also states that the Notice of
Related Cases “must be filed at the time any case (including a notice of removal or bankruptcy appeal)
appearing to relate to another is filed, or as soon thereafter as it reasonably should appear that the case
relates to another.”

        On December 4, 2020, Plaintiff filed an action against Defendants in San Bernardino Superior
Court, Case No. CIVSB2028110. (Dkt. 1 (“Removal”) at ¶3.) On March 17, 2021, Defendants removed
the action to this Court. See Gabriela Royo v. Berry Global, Inc. et al., CV 21-471 PA (SHKx) at Dkt. 1.
On March 19, 2021, the Court remanded the action to state court on the basis that Defendants had not
properly alleged Plaintiff’s citizenship, and therefore, had not met the burden of showing that this Court
had subject matter jurisdiction. Id. at Dkt. 11. On April 27, 2021, Defendants received discovery
responses from Plaintiff wherein she admitted to being a citizen of California. (Removal at ¶¶11-12,
Exs. I-K.) On May 21, 2021, Defendants removed the action for a second time based on the new
information obtained in Plaintiff’s discovery responses, and alleged that the Court possesses diversity
jurisdiction over this action. (Id.)

        On June 3, 2021, the instant action was transferred to this Court because it was related to CV
21-471 PA (SHKx). (Dkt. 12.) However, Defendants failed to disclose that the cases are related. (See
Dkt. 2 (Civil Case Cover Sheet) (Defendants marked “No” on the Civil Cover Sheet’s question asking if
this case is “related to . . . any civil or criminal case(s) previously filed in this court?” and on the
question asking “Has this action been previously filed in this court?”); Dkt. 3 at 2 (Notice of Related
Cases) (“[T]o Defendants’ knowledge, no action previously filed or currently pending in the Central
District appears to arise from the same or substantially identical transactions, happenings or events as
those alleged in [Plaintiff’s] pending lawsuit.”).)



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-885 PA (SHKx)                                       Date   June 15, 2021
 Title          Gabriela Royo v. Berry Global, Inc. et al

       Accordingly, the Court hereby orders Defendants to show cause why they should not be
sanctioned up to $2,000 for failing to comply with Local Rule 83-1.3 by identifying Gabriela Royo v.
Berry Global, Inc. et al., CV 21-471 PA (SHKx) as a related case. Defendants’ response to this Order to
Show Cause shall be filed no later than June 22, 2021.

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 2 of 2
